  Case: 2:20-cv-05146-EAS-EPD Doc #: 6 Filed: 12/08/20 Page: 1 of 1 PAGEID #: 47




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



HARRY LAWRENCE QUIGLEY,

               Plaintiff,                         Case No. 2:20-cv-5146
       v.                                         JUDGE EDMUND A. SARGUS, JR.
                                                  Chief Magistrate Judge Elizabeth P. Deavers

SETH ABEL, et al,

               Defendants.


                                   OPINION AND ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Chief Magistrate Judge on November 2, 2020. (ECF No. 5). The time for filing objections

has passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and

Recommendation, the Court DISMISSES this action under 28 U.S.C. § 1915(e)(2)(B) for failure

to state a claim upon which relief may be granted. Also for the reasons set forth in the Report and

Recommendation, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of this

Order would not be taken in good faith and, therefore, if Plaintiff moves for leave to appeal in

forma pauperis, such request should be denied.

       IT IS SO ORDERED.


12/8/2020                                  s/Edmund A. Sargus, Jr.
DATE                                       EDMUND A. SARGUS, JR.
                                           UNITED STATES DISTRICT JUDGE
